Citation Nr: 1550194	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-36 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine and sacroiliac joints with lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1987 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder, and evaluated it as 30 percent disabling, effective January 1, 2008.  The April 2009 rating decision also granted service connection for degenerative joint disease of the lumbar spine and sacroiliac joints with lumbar strain, and evaluated it as 10 percent disabling, effective January 1, 2008.  In the January 2010 notice of disagreement (NOD), the Veteran disagreed with the disability ratings assigned for her service-connected hypothyroidism and low back disability, and sought higher ratings for both these disorders.  She perfected a timely appeal of the April 2009 decision in September 2010.  

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her service-connected low back disability and hypothyroidism are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's claims is required to allow for further development of the record.  

The Veteran was afforded VA examinations in connection with her claimed disorders in March 2009.  Upon evaluating the Veteran's hypothyroidism, the examiner noted that her current symptoms included hair loss, dry skin, a depressed mood, and cold intolerance.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having hypothyroidism with cold intolerance, hair and skin changes and fatigue.  A subsequent VA psychiatric examination dated in January 2011 suggested a worsening in the Veteran's psychiatric condition.  During the evaluation, the Veteran reported to have fluctuating anxiety and depressive symptoms based on her thyroid levels.  She also reported to experience fluctuations in her appetite, low energy, sleep onset problems, extreme fatigue which causes her to stay in bed some days, panic attacks, and excessive fears and worries.  The Veteran also reported to struggle with completing goals related to parenting, attending school and decision making.  In addition, she reported to avoid social interactions and hobbies, and she further reported to feel tired, lethargic and depressed.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  

At the March 2009 VA examination of her low back disability, the Veteran reported a history of decreased motion, stiffness, spasms, and pain in the lumbar and thoracic region.  She described the pain as dull to sharp in nature, severe, and added that the pain reportedly occurs on a weekly/monthly basis and persists for weeks at a time.  

In the January 2014 VA Form 646, the Veteran, through her representative, indicated that her disabilities had worsened since her last VA examinations, and asked for another VA examination to assess the current state and severity of her claimed disorders.  Although the January 2011 VA examination provides a more recent assessment of her current psychiatric condition, it does not address the extent and severity of the remaining symptoms associated with her hypothyroidism.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As it has been more than six years since the Veteran's last VA examinations for her claimed low back disorder and hypothyroidism, and the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As this matter is being remanded for further development, the AOJ should also attempt to obtain any additional medical records pertinent to the Veteran's claim. 38 U.S.C.A. § 5103A (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Viera Community-Based Outpatient Clinic (CBOC) and the Orlando VA Medical Center (VAMC), dated since December 2007.  

2.  Make arrangements to obtain the Veteran's complete treatment records, dated since December 2007, from March AFB Hospital in California, 22nd Medical Group; Osan AFB in Korea; and Patrick AFB.  See VA Form 21-526, received in November 2008; and VA Form 21-4138, received in January 2010.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the current level of severity of her service-connected hypothyroidism with cold intolerance, hair and skin changes, fatigue, and major depressive disorder.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All indicated diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the current level of severity of her service-connected degenerative joint disease of the lumbar spine and sacroiliac joints with lumbar strain  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All indicated diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

